Title: To Thomas Jefferson from Richard Farquhar, 18 March 1804
From: Farquhar, Richard
To: Jefferson, Thomas


          
            May it Please Your Excellency 
            Malta 18th. March 1804
          
          I have the Honor to inform your Excellency that theer is every appearance of bringing the Bashaw of Tripoli to moderate terms this Summer
          
          but should the United States think of sending three or four Frigates and three Small Brigs or Schooner with six feild Peaces and Artillery men &c Tripoli can be taken with the Assistance by Land of His Excellency Side Hamet Caromanli, Brother to the Present Bashaw of Tripoli, who is now marching towards Derna to Cooperate with Commodore Preble who has Promised him Assistance &c.
          As Side Hamet Caromanli, has Promised to repay all the Money &c advanced to him or on his Account and to remain at Peace forever with America, and to put them in Possesion of one of the Principal Forts in Tripoli untill the Expences is repaid but this is of less Consequence to America than the Effect it will have with the other Barbary States. and if Tripoli is taken in this manner, I am convinced America will be at Peace with those States for many years, for Should the Present Bashaw make Peace with his Brother or America seperatly, he will then be more revenged with the other, for I can Prove to your Excellency that I prevented him from making Peace with his Brother who had not knowledge to see, that he would only make Peace with him untill he did so with America, & after wards he would go to war with them Seperatly, but I am happy to think I was the Cause of him commencing Hostilitys with his Brother untill America had made Peace, and also to prevent him from Poisoning his Brother which he had in contemplation by offering his Docter (who is now in Syracusa and in the Service of America by my recomendation) a reward of ten Thousand Dollars to go to Derna to Poison his Brother, he has Murdered an other Brother some years ago and in the Presance of their Mother—
          therefore it is better for America to be at the first expence to make a lasting Peace with all the Barbary States for they only go to war with those who are afraid of them, and should a patched up Peace be made with him, he says & will make war against Denmark or Sweeden and in rotation with the United States again, therefore this is the time to make along Peace with them all. I have in closed one of the Official Letters to me when I was in Tripoli for the Attention I paid to the American Officer there, by a Letter I recd. the other day from the English Consul that the Bashaw will write to Sir. A. Ball about my assisting the Americans with Plans of Tripoli and Pilots one of which was in my Employ as a Capn of a Small Vessel who had been in Tripoli often and who Piloted in the Vessel which Burned the Philadelphia and also my having procured thirty Seamen & has been at Expence & troble with Pleasure and I will be at more which I hope will prove advantageous to America in a few weeks I could wish to hold a Situation under the American Government which would prevent the English Government from Procuting me hear, which I am afraid they will when ever the Letter arrives from the Bashaw which I think will come with his Consul who is expected hear soon from Tripoli
          I have the Honor to be your Excellencys Most Obet and Humble Servant
          
            Richd Farquhar 
          
        